Citation Nr: 0944778	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  09-13 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for the service-connected arteriosclerotic 
cardiovascular disease.

2.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected migraine headaches.  


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active military service from September 1988 
to September 2008.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a December 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  The December 2008 rating decision granted 
service connection for arteriosclerotic cardiovascular 
disease and myocardial infarction, and assigned a 30 percent 
rating effective from October 1, 2008.  Service connection 
was also granted for migraine headaches, with a 10 percent 
disability rating assigned from October 1, 2008.  

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing conducted at the RO in June 2009.  At that 
time, the Veteran submitted additional evidence with a waiver 
of RO jurisdiction.  A copy of the hearing transcript 
(transcript) is of record and has been reviewed.

As the Veteran perfected an appeal to the initial ratings 
assigned following the grants of service connection, the 
Board has characterized these issues on appeal in accordance 
with the decision of the United States Court of Appeals for 
Veterans Claims (Court) in Fenderson v. West, 12 Vet. App. 
119, 126 (1999) (appeals from original awards are not to be 
construed as claims for increased ratings), that requires 
consideration of the evidence since the effective date of the 
grant of compensation.


FINDINGS OF FACT

1.  From October 1, 2008, the service-connected 
arteriosclerotic cardiovascular disease is shown to have been 
productive of workload of greater than 3 METS but not greater 
than 5 METS resulting in dyspnea and fatigue.

2.  From October 1, 2008, the service-connected migraine 
headaches disability has been manifested by characteristic 
prostrating attacks occurring on an average two times a month 
over the last several months; very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability have not been demonstrated.  


CONCLUSIONS OF LAW

1.  From October 1, 2008, the schedular criteria for a 60 
percent evaluation, but no higher, for arteriosclerotic 
cardiovascular disease have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 and Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.104, Diagnostic Code 7005 (2009).  

2.  From October 1, 2008, the schedular criteria for a 30 
percent evaluation, but no higher, for migraine headaches 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 and Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.124a, 
Diagnostic Code 8100 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, because service connection, initial ratings, and 
effective dates have been assigned for the service-connected 
disabilities now addressed on appeal, the notice requirements 
of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

VA also has a duty to assist the Veteran in the development 
of a claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, VA has fulfilled its duty to assist the claimant in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  The claimant was provided the opportunity to 
present pertinent evidence as well as testimony.  In sum, 
there is no evidence of any VA error in assisting the Veteran 
that reasonably affects the fairness of this adjudication.  
Indeed, the Veteran has not suggested that such an error, 
prejudicial or otherwise, exists.

Factual Background

The Veteran's service treatment records include an August 
1994 private medical CT (computerized tomography) brain scan 
report; the Veteran was noted to have atypical migraine 
headaches, increasing in frequency.  A September 2008 
emergency room record is also on file.  The Board notes that 
this treatment occurred shortly before the Veteran's service 
separation.  The emergency room record shows that the Veteran 
was seen for chest pain complaints, and that he had a history 
of coronary disease.  It was also reported that about nine 
months earlier, he had six stents placed.  Subsequent stent 
adjustment was also noted.  Acute coronary syndrome was 
diagnosed.  The service treatment records are particularly 
probative evidence of the history of the severity of a 
disability in a case involving the assignment of an initial 
rating where, as here, a veteran submits a claim within the 
first year of separation from service.  38 C.F.R. §§ 4.1, 
4.2, 4.41.

The Veteran was afforded a VA general medical examination in 
December 2008.  The Veteran provided a comprehensive history 
concerning his heart disorder.  Since November 2008, he 
professed to be totally asymptomatic, and denied current 
angina, dyspnea, fatigue, dizziness, or syncope.  He also 
provided a ten-year history of fairly circumscribed 
supraorbital, retro-orbital, and anterior dull oppressive-
type head pain.  He denied treatment for headaches.  He 
complained of flare-ups of headaches about every month of 
unknown precipitating factors other than light, but also 
aggravated by light.  He described the pain was being between 
5/10 to occasional 10/10, with no complaints of fatigue or 
functional loss.  The examiner commented that the Veteran had 
arteriosclerotic cardiovascular disease.  He added that the 
Veteran did not have myocardial infarction, hypertensive 
cardiovascular disease, heart valve replacement, coronary 
bypass, cardiac transplantation, or myopathy.  The Veteran's 
current estimated METs were reported to be 6.5.  The supplied 
diagnoses included arteriosclerotic cardiovascular disease 
and musculoskeletal cephalgia without migraine cephalgia.  

The report of a March 2009 private medical cardiac-based test 
shows that treadmill evaluation at 3 miles per hour showed 
functional capacity (METs) of 3.3-3.5.  At 3.8 miles per 
hour, METs of 4.9 were reported.  The report did not note if 
the METs resulted in dyspnea, fatigue, angina, dizziness, or 
syncope.  

The Veteran submitted additional medical evidence at his June 
2009 hearing.  An April 2009 letter from a nurse associated 
with the Yavapia Regional Medical Center shows that the 
Veteran was enrolled in a cardiac rehabilitation program from 
January to March 2009.  During this treatment the Veteran was 
supervised in a monitored exercise program which were 
gradually increased in both intensity and duration.  By the 
end of the program, the Veteran was reported to have achieved 
a MET level of 4.9.  His exercise level was stopped at 4.9 
METs due to complaints of fatigue and dyspnea at levels above 
that range.  


He also submitted a migraine headache log, which included 
references to migraine headaches which he incurred between 
January and September 2009.  Review of this log shows that 
the Veteran incurred migraine headaches, necessitating him to 
lay down in a dark room, two times in January, March, April, 
May, June, July, August, and September.  One such migraine 
headache was reported to have occurred in February.  

An April 2009 VA mental health neuropsychiatric consult note 
shows that the Veteran indicated that he was currently 
working full time in the area of behavioral health.  

The Veteran testified at a hearing in June 2009 before the 
undersigned that after recent cardiac rehabilitation testing, 
upon which a MET level of 4.9 was documented, he was 
fatigued.  See pages two and three of transcript.  He also 
complained of recent episodes, happening mostly while at 
rest, of angina.  He denied recent occurrences of dizziness.  
See page four of transcript.  The Veteran further testified 
that his migraine headaches, when they occurred, were 
essentially prostrating in nature.  See page five of 
transcript.  He added his headaches occurred on average one 
to two times per month.  See page six of transcript.  

Laws and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  


In cases, as here, where the original rating assigned is 
appealed, consideration must be given to whether the veteran 
deserves a higher rating at any point during the pendency of 
the claim.  Fenderson.  

In the December 2008 rating decision now on appeal, service 
connection for arteriosclerotic cardiovascular disease and 
myocardial infarction was granted; a 30 percent rating under 
38 C.F.R. § 4.104, Diagnostic Code (Code) 7006 (myocardial 
infarction) was assigned, effective on October 1, 2008.  The 
Board observes that in the course of the December 2008 VA 
examination myocardial infarction was reported not to be 
present.  The Board therefore finds that the arteriosclerotic 
cardiovascular disease in this case is more appropriately 
evaluated under Code 7005 (arteriosclerotic heart disease).  
See Butts v. Brown, 5 Vet. App. 532 (1993) (Boards choice of 
diagnostic code should be upheld if supported by explanation 
and evidence).  The Board observes that, in any event, the 
rating criteria set out in Codes 7005 and 7006 are 
essentially the same.  Service connection was also granted in 
December 2008 for migraine headaches; a 10 percent rating 
under 38 C.F.R. § 4.124a, Code 8100 (migraine) was assigned, 
effective on October 1, 2008.  These two ratings have since 
remained in effect.  

Under 38 C.F.R. § 4.104, Code 7005, a 30 percent rating is 
assigned for workload of greater than 5 METS but not greater 
than 7 METS resulting in dyspnea, fatigue, angina, dizziness, 
or syncope; or, evidence of cardiac hypertrophy or dilatation 
on electrocardiogram, echocardiogram, or X-ray.  A 60 percent 
rating is assigned if there is more than one episode of acute 
congestive heart failure in the past year; or, workload of 
greater than 3 METS but not greater than 5 METS results in 
dyspnea, fatigue, angina, dizziness, or syncope; or, left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  A 100 percent rating is assigned with documented 
coronary artery disease resulting in chronic congestive heart 
failure; or, workload of 3 METS or less results in dyspnea, 
fatigue, angina, dizziness, or syncope; or, left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  


One MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 
(2).  

Under 38 C.F.R. § 4.124a, Code 8100, a 10 percent evaluation 
is assigned for headaches with characteristic prostrating 
attacks averaging one in two months over the previous several 
months.  A 30 percent evaluation may be assigned for 
headaches with characteristic prostrating attacks occurring 
on an average once a month over the previous several months.  
A 50 percent evaluation is warranted for headaches with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.  


In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts.  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

Analysis

Arteriosclerotic Cardiovascular Disease and Myocardial 
Infarction

After considering the entire record, including the complete 
medical record, the Board finds that from October 1, 2008, a 
disability rating of 60 percent is warranted.  

The Board observes that while on VA examination in December 
2008 estimated METs findings of 6.5 were reported, later, as 
reported above, in March and April 2009, respectively, METs 
findings of 3.3-3.5/4.9 and 4.9 were reported.  Of 
significant note, the April 2009 letter reported that 
exercise was stopped at 4.9 METs due to the Veteran's 
complaints of fatigue and dyspnea.  Based on these medical 
findings, the assignment of a 60 percent rating for the 
Veteran's cardiac-based disability is warranted.  See 
38 C.F.R. § 4.104, Code 7005.

The results did not, however, show sufficient impairment 
sufficient for the assignment of a rating in excess of 60  
percent.  No other probative evidence dated subsequent to 
October 1, 2008, is shown to warrant the assignment of a 
rating in excess of 60 percent.  The medical evidence of 
record is devoid of findings of documented coronary artery 
disease resulting in chronic congestive heart failure; or, 
workload of 3 METS or less results in dyspnea, fatigue, 
angina, dizziness, or syncope; or, left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  Id.  

Migraine Headaches

After considering the entire record, to include the complete 
medical record, the Board finds that from October 1, 2008, a 
disability rating of 30 percent is warranted.  

The Board observes that while the Veteran, in the course of a 
December 2008 VA examination, complained of monthly 
headaches, he did not enunciate the degree of severity of 
these headaches.  Review of the above-discussed headache log 
supplied VA by the Veteran in June 2009, clearly documents 
findings of the incurrence of prostrating headaches occurring 
in most part two times per month from January to September 
2009.  These headaches, claimed the Veteran, required him to 
lie down in a dark room.  Based on these medical findings, 
the assignment of a 30 percent rating for the Veteran's 
migraine headaches is warranted.  See 38 C.F.R. § 4.124a, 
Code 8100.

The results did not, however, show sufficient impairment 
sufficient for the assignment of a rating in excess of 30  
percent.  No other probative evidence dated subsequent to 
October 1, 2008, is shown to warrant the assignment of a 
rating in excess of 30 percent.  The medical evidence of 
record is devoid of findings of documented migraine headaches 
accompanied by very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  Id.  To this, the Board again observes that 
in the course of VA outpatient treatment in April 2009 the 
Veteran reported that he was working on a full time basis.  
Thus, severe economic inadaptability is not shown to be 
present.  


Extraschedular Consideration

The Board also observes that under Thun v. Peake, 22 Vet. 
App. 111 (2008), there is a three-step inquiry for 
determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the level of 
disability and symptomatology and is found to be inadequate, 
the Board must then determine whether the claimant's 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the Rating Schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

In this case, there is no competent evidence of an 
exceptional or unusual clinical presentation in the record.  
Referral for extraschedular rating remains unwarranted as 
there is no showing of marked interference with employment 
due to the service-connected arteriosclerotic cardiovascular 
disease and migraine headaches alone, or frequent periods of 
hospitalization.  The Veteran is currently employed on a full 
time basis.  With respect to hospitalization, there has been 
none.  For these reasons, the Board finds that referral of 
the Veteran's two service-connected disorders now considered 
on appeal by the Board for extraschedular consideration 
pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

From October 1, 2008, a 60 percent rating for the service-
connected arteriosclerotic cardiovascular disease and 
myocardial infarction is granted, subject to the regulations 
governing the award of VA monetary benefits.  

From October 1, 2008, a 30 percent rating for the service-
connected migraine headaches is granted, subject to the 
regulations governing the award of VA monetary benefits.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


